UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-6504
LINWOOD LEE RUFFIN, a/k/a Lenny,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                   (CR-99-24-A, CA-02-353-A)

                      Submitted: May 30, 2002

                      Decided: June 12, 2002

  Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Linwood Lee Ruffin, Appellant Pro Se. Sonya LaGene Sacks,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. RUFFIN
                              OPINION

PER CURIAM:

   Linwood Ruffin seeks to appeal the district court’s order constru-
ing a letter as a 28 U.S.C.A. § 2255 (West Supp. 2001) motion and
denying relief. The district court did not have the benefit of our recent
decision in United States v. Emmanuel, 288 F.3d 644 (4th Cir. 2002),
when it construed Ruffin’s letter as a § 2255 motion. Because Ruffin
was not given notice of the district court’s intention to construe his
letter as a § 2255 motion or notice of the consequences, we grant a
certificate of appealability and vacate the court’s order and remand
for further proceedings in light of Emmanuel. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                        VACATED AND REMANDED